Citation Nr: 0010887	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-09 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to assignment of a compensable rating for 
service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to July 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1997 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) in 
Columbia, South Carolina, Regional Office (RO).  In August 
1999 the veteran testified before the undersigned Board 
Member at a personal hearing at the RO.

The March 1997 rating decision denied service connection for 
bilateral hearing loss.  A notice of disagreement was 
received in March 1997, and a statement of the case was 
issued later that month.  The veteran's substantive appeal 
was received in April 1997.

The July 1997 rating decision granted service connection for 
asbestosis and assigned a zero percent evaluation, effective 
January 17, 1997.  A notice of disagreement (with the 
initially assigned noncompensable evaluation) was received in 
September 1997, and a statement of the case was issued later 
that month.  The veteran's substantive appeal was received in 
October 1997.

The Board observes that various medical records were received 
after the August 1999 Board hearing, and some of the newly 
received evidence appears to be pertinent to the issues on 
appeal.  Although the items of new evidence were apparently 
received on different dates, the claims file includes 
statements by the veteran and by his representative which the 
Board accepts as indications of the veteran's intent to waive 
his right to preliminary RO review of the newly received 
evidence. 


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current bilateral hearing loss is related to noise exposure 
during his military service.

2.  Prior to September 23, 1999, the veteran's service-
connected asbestosis did not result in Forced Vital Capacity 
(FVC) of less than 81 of predicted value or DLCO (SB) of 
less than 81 percent of predicted value.

3.  As of September 23, 1999, the veteran's service-
connected asbestosis has been shown to has resulted in a FVC 
of 79 percent of predicted value.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).

2.  The schedular criteria for entitlement to a compensable 
rating for asbestosis prior to September 23, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6833 (1999).

3.  The schedular criteria entitlement to a 10 percent rating 
for asbestosis from September 23, 1999, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6833 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A September 1999 private audiological report reveals that the 
veteran had bilateral loss as defined under 38 C.F.R. 
§ 3.385.  The well-grounded requirement of medical evidence 
of current disability has therefore been met.  The veteran's 
assertions regarding noise exposure during service are 
accepted as true for well-grounded purposes and are, in fact, 
supported by his documented military occupation as a ship's 
engineer.  Further, the record includes a September 1999 
medical opinion of causation from Jeffery L. Deal, M.D.  The 
Board therefore finds the claim to be well-grounded.  

Turning to the merits, the available service medical records 
contain only two evaluations of the veteran's hearing.  
Examinations dated in August 1963 and March 1965 both 
demonstrated that whisper testing was 15/15 bilaterally.  It 
appears that efforts to locate any additional records have 
been unsuccessful. 

At his August 1999 Board hearing, the veteran testified that 
he spent his "shipboard" duty primarily in engine rooms, 
fire rooms, and mechanical spaces.  The veteran stated that 
he did not have a hearing evaluation until a few years after 
leaving service.

In his September 1999 letter, Dr. Deal stated as follows:

[The veteran] has a hearing loss which is 
mild to moderate and down sloping in its 
configuration.  He had this problem noted 
also five years ago, again, predominately 
in higher frequencies.  This pattern is 
quite characteristic of a noise-induced 
hearing loss.  His exposure to ship 
engines and other sources of exposure in 
the military clearly have contributed to 
this problem.

While there is no evidence of hearing loss during service, 
the lack of any evidence that the veteran exhibited hearing 
loss during service is not necessarily fatal to his claim.  
The laws and regulations do not require inservice complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385...For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As noted, there is no evidence of hearing loss during 
service, and there is also no medical evidence of any upward 
shift in tested thresholds in service.  In this regard, 
however, the Board acknowledges that although the veteran had 
military service from 1948 to 1976, it appears that only two 
service medical records documenting testing for hearing have 
been located.  It is also significant that the two available 
reports (both of which document 15/15 on spoken and whispered 
voice testing) are from 1963 and 1965, more than ten years 
prior to the veteran's discharge from service.  They are 
therefore of no value in trying to ascertain the status of 
the veteran's hearing acuity during the latter part of his 
service.  

The Board again observes that the veteran's service records 
document his military occupation as that of a ship engineer-
steam.  This verifies the veteran's assertions that he was 
exposed to acoustic trauma as part of his daily military 
duties.  With this in mind, the record includes a medical 
opinion clearly relating his current hearing loss to noise 
exposure during service.  There is no medical opinion of 
record to the contrary.

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  While the record does not include 
any medical evidence showing a decline in hearing acuity from 
1965 until many years later, given the lack of service 
records during the latter part of the veteran's service and 
the medical opinion of record linking his current hearing 
loss to service, the Board is persuaded that a reasonable 
doubt exists as to the relationship of such hearing loss to 
service.  By law, all such doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

II.  Asbestosis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes recent private and VA respiratory examinations, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran.  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

At an April 1997 VA examination, the veteran related a 
history of working in boiler rooms on military ships during 
his active service.  Examination of the chest revealed left 
lower crackles.  A chest X-ray revealed bilateral pleural 
based densities.  The assessment was asbestos exposure.

June 1997 VA pulmonary function testing showed a FVC of 88 
percent of the predicted value.

Private medical records dated from September 1997 to August 
1999 revealed pleural plaque secondary to asbestosis.

At his August 1999 Board hearing, the veteran indicated that 
he had shortness of breath and lightheadedness going up 
steps.  He felt that his respiratory problems had been 
worsening over time.

A September 24, 1999, private pulmonary function examination 
revealed FVC of 79 percent of the predicted value.

At a September 23, 1999, VA respiratory examination, the 
veteran indicated that in the prior year he began to have 
problems with shortness of breath.  He remarked that he could 
only walk a fast walk approximately 20 yards before he would 
get light-headed.  Physical examination revealed that the 
veteran's chest was clear.  Chest X-rays revealed pleural 
based lesions.  Pulmonary function testing revealed FVC of 79 
percent of the predicted value.

The veteran's service-connected asbestosis is currently rated 
as noncompensable under Diagnostic Code 6833.  Under 
Diagnostic Code 6833, a 10 percent evaluation is warranted 
for a FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 
to 80 percent predicted.  A 30 percent evaluation requires 
FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted.

Prior to September 23, 1999

Based on the evidence of record, the Board finds that the 
veteran's clinical picture had at no time prior to the 
September 23, 1999 VA respiratory examination demonstrated a 
level of impairment sufficient to warrant assignment of a 
compensable rating for the service-connected asbestosis.  The 
pulmonary function tests of record prior to September 23, 
1999 demonstrated levels better than the requirements for the 
assignment of a compensable rating, i.e., FVC values of 75 to 
80 percent of predicted value.  Consequently, the Board finds 
that the preponderance of the evidence is against an initial 
compensable rating for the service-connected asbestosis prior 
to September 23, 1999.

After September 23, 1999

The September 23, 1999 VA respiratory examination and the 
September 24, 1999 private pulmonary function testing 
revealed that the veteran had FVC values of 79 percent of 
predicted value.  Therefore, under Code 6833, the veteran's 
service-connected asbestosis warrants a 10 percent rating 
since September 23, 1999.  However, as the September 1999 VA 
and private pulmonary function tests do not demonstrate FVC 
values of 65 to 74 percent of predicted value (the 
requirement for the assignment of a 30 percent rating) and 
there is no evidence of DLCO (SB) less than 66 percent of 
predicted (an alternate basis for a 30 percent rating), the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the service-
connected asbestosis for the period from September 23, 1999.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
asbestosis has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  Entitlement to an evaluation of 10 percent for 
asbestosis from September 23, 1999, is warranted.  To this 
extent, the appeal is granted. 

Entitlement to a compensable evaluation for asbestosis prior 
to September 23, 1999, is not warranted.  To this extent, the 
appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


